Citation Nr: 1615741	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to anxiety disorder, not otherwise specified (NOS), with PTSD features.

4.  Entitlement to residuals of a stroke, to include as secondary to anxiety disorder, NOS, with PTSD features.

5.  Entitlement to an initial higher rating for anxiety disorder, NOS, with PTSD features, evaluated as 30 percent disabling prior to September 26, 2013, and 50 percent disabling thereafter.

6.  Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1976. 

The issue of entitlement to service connection for sleep apnea comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied service connection for sleep apnea.  The remaining issues come before the Board on appeal from an October 2012 rating decision in which the RO, in pertinent part, denied service connection for major depressive disorder, PTSD and stroke residuals as well as entitlement to a TDIU and awarded service connection for anxiety disorder and assigned a 30 percent disabling rating, effective August 24, 2010.  

By rating decision in April 2014, the RO increased the disability rating for the Veteran's anxiety disorder to 50 percent, effective September 26, 2013.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In February 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

At the Board hearing, the Veteran submitted additional evidence.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests  agency of original jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeals were received in March 2013 and May 2014 and he did not request AOJ consideration of such evidence.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider such evidence.  
  
As a final preliminary matter, the Board also notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System claims processing systems.

The issues of entitlement to service connection for sleep apnea, to include as secondary to anxiety disorder, NOS, with PTSD features, and residuals of a stroke, to include as secondary to anxiety disorder, NOS, with PTSD features, entitlement to an initial higher rating for anxiety disorder, NOS, with PTSD features, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Major depressive disorder was not manifested during the Veteran's active duty service, and is not otherwise related to such service.

2.  The Veteran does not currently have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to initial adjudication of the Veteran's claim, letters were sent in October 2010, October 2011, August 2012 and September 2012 that fully addressed all notice elements referable to the claims herein decided.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claims.  Moreover, the letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service personnel and treatment records, post-service reports of VA treatment, Social Security Administration (SSA) records and VA examination reports dated in September 2012 and September 2013  The Board has perused the medical records for references to additional treatment reports not of record.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has also carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

Moreover, as the VA examinations were prepared by competent clinicians who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the VA examinations are adequate to adjudicate the Veteran's claims decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, in February 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2015 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence, current disability, and a nexus between the two.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran was represented by a representative from the Texas Veterans Commission at the hearing and the Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection for Major Depressive Disorder and PTSD

The Veteran is seeking service connection for major depressive disorder and PTSD.  As these are both psychiatric disorders and the same evidence is pertinent to both claims, the Board has addressed both of these matters under the same analysis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's psychiatric diagnoses have not been characterized as psychosis and, in turn, are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

For cases certified to the Board prior to August 4, 2014 (such as the instant case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of  Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, the Veteran has not asserted that he engaged in combat with the enemy or that his in-service stressor is related to the Veteran's fear of hostile military or terrorist activity.  Rather, the Veteran's reported stressor was witnessing an automobile accident involving a bulldozer where two teenagers were killed.  He also has generally reported harassment by his superiors.

Service treatment records showed that in March 1976, the Veteran presented reporting that he was being harassed by his superiors.  The assessment was immature personality with numerous passive aggressive features.  Follow up clinical records showed that the Veteran presented complaining of nerves as well as not being able to sleep.  Another March 1976 record showed an assessment of anxiety.  However, on his April 1976 service examination prior to discharge, he was clinically evaluated as psychiatrically normal.  

Post service VA treatment records also show treatment for the Veteran's mental health conditions.  These records also show a diagnosis of anxiety state NOS and recurrent depressive disorder.  However, while these records show an assessment of rule out PTSD at times, they do not demonstrate that the Veteran has met the PTSD criteria or offer an etiological opinion with respect to his diagnosed depressive disorder.   

SSA records also showed that the Veteran has been considered disabled since December 14, 2011 due to various disabilities including major depressive disorder and anxiety disorder.  However, again, these records do not show a diagnosis of PTSD or provide an etiological opinion for his major depressive disorder.  

The Veteran was afforded a VA examination in September 2012.  The Veteran denied being involved in combat or a history of military sexual trauma.  However, he reported experiencing racial discrimination related to rank advancement.   He also described being hospitalized twice for psychiatric treatment related to detoxification for substance abuse since his discharge from the military.  He also reported receiving outpatient treatment since discharge.  Again, he reported receiving mental health treatment while in service for emotional distress after witnessing an automobile accident where two teenagers were killed.  He witnessed the male driver die and the decapitated head of the female passenger drop from the vehicle.  He recalled feeling horrified and shocked at the time of the accident.  After examining the Veteran and reviewing the claims file, the examiner diagnosed major depressive disorder, anxiety disorder NOS with PTSD features and personality disorder NOS by history.  The examiner found that the Veteran did not meet the full diagnostic criteria for a diagnosis of PTSD.

The examiner observed that given the absence of supporting documentation concerning the accident, some doubt existed as to whether the described stressor occurred.  Nevertheless, given the consistency of the Veteran's report over a 10 year period, the examiner opined that it was at least as likely as not that the stressor occurred.  The examiner found that the Veteran's anxiety disorder was the same progression of anxiety and nervous condition for which the Veteran was seen on active duty.  However, the examiner determined that the Veteran major depressive disorder was a totally separate and distinct condition from the Veteran's anxiety and nervous disorder for which he was seen while on active duty.  Therefore, the Veteran's major depressive disorder was less likely as not due to or aggravated by military trauma.  The examiner rationalized that the Veteran's depression began shortly after discharge and appeared to be related to achievement of life goals below the Veteran's stated level of desire.  In an October 2012 addendum opinion, the examiner further clarified the delineation of the Veteran's various psychiatric symptoms.  

The Veteran was afforded another VA examination in September 2013.  The diagnoses remained unchanged from the prior examination.  Again, the examiner did not provide a diagnosis of PTSD.  

In support of his claim, the Veteran has also submitted statements from family members and friends describing the Veteran's psychiatric symptoms. 

In his statements of record and at the Board hearing, the Veteran described his psychiatric symptoms and reported that such symptoms have been ongoing since his discharge from service.  

Initially, the Board finds that service connection for PTSD is not warranted as the evidence fails to show a current diagnosis of PTSD.  In this regard, both VA examiners found that the Veteran did not meet the diagnostic criteria for PTSD.    Rather, both examiners diagnosed the Veteran with anxiety disorder with PTSD features and major depressive disorder.  Likewise, VA treatment records also show that the Veteran has not met the criteria for a diagnosis of PTSD at any point during the course of the appeal.  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review.  

The Board has also considered statements from the Veteran as well as his family and friends describing his PTSD symptoms.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran, his friends and family are competent to describe his psychiatric symptoms.  However, in the instant case, licensed medical professionals have determined that the Veteran does not meet the criteria for PTSD.  Rather, medical professionals have diagnosed the Veteran with an anxiety disorder.  Importantly, the Veteran, his friends and family are not competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran, his friends and family are not shown to have such experience.  

Moreover, based on the medical evidence of record, the Board must find that service connection for major depressive disorder is also not warranted.  In this regard, there is no competent medical evidence linking major depressive disorder to service, to include the Veteran's stressor.  Again, after reviewing the claims file, the highly probative September 2012 VA examiner found that the Veteran's major depressive disorder was not related to service and provided a detailed rationale for this opinion.  In this regard, the examiner determined that the Veteran's depressive symptoms began after service and were related to other factors.  Importantly, there is no competent evidence of record to refute this opinion.  

Again, in the instant case, the Veteran, his family and friends are competent to report any in-service symptoms, as well as pertinent symptomatology since service.  However, they are not competent to directly link any current psychiatric disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion as well as those of his friends and family is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, although the Veteran has credibly reported experiencing continuing psychiatric symptoms since service, his in-service symptoms have already been attributed to his service-connected anxiety disorder.  Importantly, his major depressive disorder is not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required.  See Walker, supra.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claims for service connection for major depressive disorder and PTSD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for major depressive disorder is denied.

Service connection for PTSD is denied.


REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran has asserted that his sleep apnea and residuals of stroke began in service and that he was seen for sleep problems.  Service treatment records do document sleep issues.  In the alternative, he has asserted that his sleep apnea and residuals of stroke are secondary to his service-connected anxiety disorder.  The Veteran was afforded a VA examination to address his sleep apnea in September 2013.  The examiner found that the Veteran's sleep apnea was not proximately due to or the result of the Veteran's service-connected condition.  The examiner rationalized that sleep apnea was caused by a blockage of the airway usually when the soft tissue in the rear of the throat collapses.  However, the examiner did not explain how the rationale related to the Veteran's case.  Moreover, the examiner failed to offer opinions as to whether the Veteran's sleep apnea manifested in service and whether the Veteran's sleep apnea has been aggravated by his anxiety disorder.  As such, this examination is inadequate for appellate review.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the VA examination report, the Board finds that another examination is necessary by an appropriate sleep disorder specialist, if possible, to address these deficiencies.  The Board finds that an examination is necessary as opposed to an opinion so that a thorough history of the Veteran's sleep problems may be obtained.  

Moreover, the Veteran has not been afforded a VA examination with respect to his residuals of stroke.  In light of the Veteran's statements, the Board finds that the Veteran should also be afforded a VA examination to address the etiology of his residuals of stroke.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issue of entitlement to an initial higher rating for anxiety disorder, the VBMS record shows that the Veteran was most recently afforded a VA examination in September 2013 to evaluate the severity of his service-connected anxiety disorder.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is the criteria for a 30 percent rating under 38 C.F.R. § 4.149, Diagnostic Code 9411.  However, at the Board hearing, the Veteran testified that his symptoms had increased in severity since the last examination.  In this regard, he reported experiencing suicidal ideation as well as hallucinations.  He also reported sleep disturbances and increasing social isolation.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At the Board hearing, the Veteran appeared to indicate that a higher rating is warranted since the date of award of service connection given his past symptoms, including suicide attempts.  Therefore, in connection with the Veteran's VA examination for his anxiety disorder, the VA examiner should be requested to render a retrospective medical opinion regarding the impact the Veteran's service-connected anxiety disorder had on his social and occupational functioning from the date of service connection, August 24, 2010.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Moreover, the outcome of these remanded claims will impact the Veteran's TDIU claim and, thus, the latter claim is inextricably intertwined with the former claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, such claims should be adjudicated prior to adjudication of his TDIU claim.  

With respect to the matter of entitlement to a TDIU, the record shows that the Veteran has been unemployed throughout the course of the appeal and has been receiving SSA disability benefits in part due to his anxiety disorder since December 2011.  Moreover, a July 2013 VA hospital report also indicated that the Veteran was not employable.  However, as the Veteran's only service connected disability is anxiety disorder, evaluated as 50 percent disabling, he does not currently meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16 (2015).  

However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence that the Veteran's service connected anxiety disorder has affected his employability during the appeal period.  Nevertheless, the Board cannot, however, grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, this matter must referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).    

Lastly, it appears that the Veteran receives continuous treatment at the VA.  In this regard, VBMS includes VA treatment records dated to March 2014.  Thus, the Board finds that VA treatment records dated from March 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records dated from March 2014 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination with an appropriate sleep disorder specialist, if possible, to determine the etiology of his sleep apnea.  All medically necessary tests should be performed.  The electronic record, to include a complete copy of the Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea began in, or is otherwise related, to the Veteran's military service; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to, or caused by, his service-connected anxiety disorder, to include any medications taken for such disorder, or 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by his service-connected anxiety disorder, to include any medications taken for such disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of his residuals of stroke.  All medically necessary tests should be performed.  The electronic record, to include a complete copy of the Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should clearly delineate all the residuals of stroke.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion with respect to each residual as to the following:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that such residual of stroke began in, or is otherwise related, to the Veteran's military service; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that such residual of stroke is proximately due to, or caused by, his service-connected anxiety disorder, to include any medications taken for such disorder, or 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that such residual of stroke has been aggravated by his service-connected anxiety disorder, to include any medications taken for such disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his anxiety disorder with PTSD features. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected anxiety disorder.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning. 

Further, the examiner should render a retrospective medical opinion regarding the impact the Veteran's service-connected anxiety disorder had on his social and occupational functioning from the date of service connection, August 24, 2010.  Moreover, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the August 24, 2010 effective date of service connection.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity, including impact on social and occupational functioning, of the disability on each date.

The examiner is also requested to provide an opinion on the functional impact the Veteran's anxiety disorder had on his employment consistent with his education and occupational experience since the date of service connection, August 24, 2010.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected anxiety disorder (i.e., age or nonservice-connected disabilities).  

All opinions expressed should be accompanied by supporting rationale. 

5.  The AOJ should submit the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


